Citation Nr: 1527080	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-21 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for pulmonary problems, to include as a result of exposure to herbicides, asbestos, and radiation. 

4.  Entitlement to service connection for right shoulder trauma, arthritis.

5.  Entitlement to service connection for left shoulder trauma, arthritis.

6.  Entitlement o service connection for right hand trauma, arthritis.

7.  Entitlement to service connection for left hand trauma, arthritis.

8.  Entitlement to service connection for degenerative disc disease (claimed as a lower back condition).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a videoconference hearing with the undersigned in November 2014.  A transcript is of record.

The Board notes that additional evidence was submitted after the most recent adjudication of the claim in the January 2014 Supplemental Statement of the Case. However, the evidence consisted of a letter from the Veteran's psychiatrist describing the relationship between his service-connected anxiety disorder and his hypertension.  As the issue of entitlement to service connection for hypertension is being granted in full below, the Board finds no prejudice in proceeding to adjudicate the claim, without the benefit of a waiver of initial review of this evidence by the Agency of Original Jurisdiction in accord with 38 C.F.R. § 20.1304.

Moreover, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issues of entitlement to service connection for right hand trauma, arthritis; left hand trauma, arthritis; and degenerative disc disease (claimed as a lower back condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows his hypertension is etiologically related to his service-connected anxiety disorder.

2.  The Veteran does not have bilateral hearing loss for VA compensation purposes.

3.  The Veteran does not have a diagnosed pulmonary condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for pulmonary problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The Veteran contends that his hypertension began in service, with symptoms increasing since discharge.  At the Board hearing, the Veteran explained that he was notified of high blood pressure at post-service flight physical examinations, but such records were no longer available.  He also asserted that his hypertension was related to stress and anxiety.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Here, VA treatment records confirm the Veteran has been diagnosed with hypertension.  In August 2009, the Veteran appeared at a hypertension clinic, explaining he was anxious coming to the clinic.  The Veteran was counseled on the importance of compliance with medications.  Also, records from 2010 include hypertension in the Veteran's active problems list.  A January 2012 VA record shows the Veteran's blood pressure was greater than 130/80, and a history of hypertension was noted.  More recently, a March 2013 VA treatment note specifically focused on the Veteran's high blood pressure, advising the Veteran of the seriousness of the condition.

The Veteran also submitted a letter from his treating psychiatrist of more than one year ("Dr. M.H.").  Dr. M.H. confirmed the Veteran's report of increased blood pressure during periods of stress and anxiety, despite practicing yoga and Tai chi.  Dr. M.H. stated medical literature suggests fixed hypertension occurs more frequently in individuals with antecedent high anxiety levels over a protracted period of time.  

Ultimately, Dr. M.H. concluded that it was more likely than not that the Veteran's hypertensive symptoms are associated with his service-connected anxiety disorder.  
Dr. M.H. indicated that the traumatic incidents accompanying the Veteran's symptoms of anxiety preceded the beginning of his hypertensive symptoms and that the Veteran's symptoms primarily occur when he is under anxiety or stress.   

The record does not contain any other medical evidence concerning the etiology of the Veteran's hypertension.
The Board acknowledges that the report provided by Dr. M.H. is not flawless for purposes of VA adjudication, as the conclusion identifies an "association" between the Veteran's  anxiety disorder (which is service-connected) and his current hypertension, rather than clearly stating that hypertension was caused or aggravated by the service-connected condition.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that evidence is at least in equipoise as to whether the Veteran's current hypertension is causally or etiologically related to his service-connected anxiety disorder.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for hypertension is warranted. 

 Hearing Loss

The Veteran contends that he has bilateral hearing loss due to exposure to extreme noise during military service.  At his June 2011 VA examination, the Veteran identified noise exposure during combat for one month, to include noise from artillery fire, aircraft noise, diesel engines, power tools, and radar noise.  

Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).   

Service treatment records show the Veteran had normal hearing upon entry as defined by 38 C.F.R § 3.385.  Although the Veteran indicated in his application for service connection that his hearing loss began in 1971, there were no complaints of hearing loss in service treatment records.  Moreover, the June 1973 separation examination did not show pure tone thresholds, but did indicate the whisper voice test resulted in 15/15 (normal) bilaterally.  

Post-service treatment records first note the Veteran's complaint of difficulty hearing in May 2009.  He reported difficulty hearing, with his "main complaint" being ringing tinnitus.  Although specific pure tone thresholds were not documented, the audiology consultation diagnosed hearing within normal limits bilaterally between the frequencies of 250 to 4000 Hertz.  The audiologist also documented "good word recognition ability," and noted the reliability of the test results.  The audiologist recommended another evaluation if the Veteran experienced any change in his hearing acuity, but no other services were provided. 

In May 2011 VA treatment notes, the Veteran reported decreased hearing, and as noted, the Veteran was afforded a VA audio examination shortly thereafter - in June 2011.  In terms of noise exposure, the examiner acknowledged the Veteran's report of working as a radar man during service as well as his month-long combat experience.  The examiner also noted the Veteran was exposed to noise while working as a mechanic from 1973 to 2009, with hearing protection worn only "rarely."  The examiner also noted the Veteran's report that his tinnitus had become "extremely bothersome" and the Veteran had general difficulty hearing since 1972.

The June 2011 audiogram revealed puretone thresholds of 20, 15, 15, 15, and 20 decibels in the right ear and 25, 15, 15, 25, and 30 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  Therefore, the June 2011 examination results do not show hearing loss for VA compensation purposes.

The Board acknowledges the Veteran's assertion that he has bilateral hearing loss, with particular emphasis on left ear hearing loss, as stated in his VA Form 9.  Indeed, the Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; see also 38 C.F.R § 3.385.

The Veteran also stated in his Form 9 that he required an expert opinion as to why his speech recognition scores were "so low with the other hearing tests scores."  However, the documented speech recognition scores of record were not low.  To the contrary, the Veteran's speech recognition scores were high, with percentages in the upper 90's.  

In sum, the Veteran does not currently have a bilateral hearing loss disability for VA purposes.  Accordingly, the service connection criteria requiring the presence of a current disability have not been met and service connection cannot be granted for symptoms of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Indeed, further consideration of the Veteran's hearing loss as a chronic disease (organic disease of the nervous system) is also not warranted as the Veteran has not met the criteria for the presence of a current disability.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Pulmonary Problems

The Veteran contends he has pulmonary problems as a result of various exposures during active service, to include exposure to herbicides, radiation, and asbestos.

The Veteran's military service included service in the "brown waters" during Vietnam, so, as the RO concluded, it is assumed he was exposed to Agent Orange.  Indeed, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Respiratory cancers are on the list of conditions presumptively linked to Agent Orange exposure, but the Veteran does not claim that he has been diagnosed with cancer.  Any condition not on the presumptive list can still be service connected if there is a competent opinion linking the condition to Agent Orange exposure.

Regarding claimed asbestos exposure, which the Veteran claims occurred when serving on a Navy vessel, there is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).   

The Veteran also claims radiation exposure from serving as a radar operator.

Exposure to asbestos, in and of itself, is not a disability for which VA grants service connection.  Similarly, with exposure to herbicides or radiation, as with any service connection claim, a current disability must be established before further evaluation is made.  In the absence of proof of a current disability there can be no valid service connection claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44. 

Here, the competent evidence fails to show a diagnosis for a current respiratory disability upon which to base the Veteran's service connection claim, regardless of the type of in-service exposure he has claimed.  At the Board hearing, the Veteran indicated that he had not undergone testing to identify any pulmonary condition and he acknowledged no pulmonary condition had been diagnosed.

However, treatment notes from Primary Care Specialists of Slidell from 2005 through 2008 note the Veteran's lungs were normal.  There were specific boxes available to indicate any reports of cough, shortness of breath, and wheezing.  However, all of these boxes were left blank.

Moreover, the Veteran's VA treatment records are absent any complaint of breathing problems.  In January 2012, while undergoing acupuncture for his back, the Veteran was specifically advised to return if he experiences symptoms, such as shortness of breath or chest pain.  The record notes a verbalized understanding of this instruction, but the Veteran did not return for treatment for any such symptoms.  Indeed, the VA treatment records show the Veteran was undergoing yoga therapy throughout 2013, learning to focus on "controlling the mind by controlling the body and breath."  There is no indication in the record that he was unable to complete such breathing exercises due to any pulmonary problems.

In short, the medical record is inconsistent with the Veteran's claimed pulmonary problems.  Indeed, the Veteran's lungs were repeatedly found to be clinically normal, and there is no indication of any breathing problems in the medical evidence of record.

Although the Veteran is competent to report observable symptoms, such as difficulty breathing, there is simply no indication in the record of any such symptomology.  See Jandreau, 492 F.3d at 1376-77.  Without a showing of a current disability, the Veteran's service connection claim cannot be granted.  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

Regarding the issue of entitlement to service connection for hypertension, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the remaining issues on appeal, the duty to notify was satisfied by March 2009 and July 2009 letters to the Veteran. 

Furthermore, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, hearing testimony, statements in support of the claim by the Veteran and his representative, and relevant VA examinations (including an audio examination).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the VA audio examination, claiming that his severe tinnitus made it difficult for him to complete testing.  However, not only does the examination report acknowledge the Veteran's tinnitus symptoms, the examiner also indicated that the Veteran's results were similar to the VA audiogram performed in May 2009.  Next, the Veteran's representative argued in the May 2014 brief that the Veteran's hearing acuity had generally decreased in the previous few years.  However, the mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  While the Veteran had previously complained of worsening hearing in May 2011, since being provided a new examination in June 2011, VA treatment records are absent any complaints of hearing difficulty.  

In short, the Board finds the June 2011 audio examination to be adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

The Board also notes that in the May 2014 brief, the Veteran's representative requested an examination to assess the Veteran's pulmonary problems based on his alleged exposure to herbicides.  However, as detailed above, there is no indication in the record of any pulmonary problem.  The medical records actually provide evidence against the Veteran's assertion of pulmonary problems.  Also as discussed above, whether the Veteran was exposed to herbicides will not alter the fact that there is no diagnosis of a pulmonary condition on which to base service connection.  

The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  However, the Veteran indicated that he received these benefits only for his back condition.  Thus, as described in the REMAND below, SSA records must be obtained in this instance only as it relates to the issue of service connection for a back condition because the Veteran's report does not indicate such benefits are relevant to the remaining claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran testified at a hearing before the Board in November 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for pulmonary problems is denied.


REMAND

First, the Veteran testified that he receives disability benefits from the SSA for his back disability only.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (reiterating that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be relevant to the issue of entitlement to service connection for degenerative disc disease (claimed as a lower back condition).

Next, the Veteran testified that he receives yearly shots in his hands from Dr. H., a private physician (see hearing transcript, page 27).  However, a review of the records shows that the most recent records from Dr. H. are from 2000.  As such, a remand is necessary to obtain these records.  

Furthermore, any updated VA treatment records should be obtained on remand and associated with the Veteran's claims file.  The most recent VA treatment of record is from June 2013 from the VA Medical Center in New Orleans, Louisiana. 

Regarding examinations, the Board notes that the Veteran's receipt of a Combat Action Ribbon corroborates his assertion that he participated in physically demanding service activities.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that a remand is warranted to address the possibility that the physical demands of the Veteran's service caused or contributed to arthritis in his shoulders and hands.  

Lastly, in addition to the Veteran's assertion of physically demanding events in combat, service treatment records from May 1973 also document a fracture to the left second digit.  The Veteran was provided a support splint.  Also, regarding his hands, the Veteran stated in his VA Form 9 that he would jam his hands on ladders aboard his Navy ship, and that such repeated trauma contributed to his degenerative arthritis in his hands.

On remand, the Veteran should be afforded a VA examination of his shoulders and hands to address whether the Veteran's disabilities are at least as likely as not related to his active military service.  Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain and associate with the claims file all updated VA treatment records, to include VA treatment records in New Orleans since June 2013.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the precise nature and etiology of his bilateral shoulder and hand disabilities.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner(s) must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's shoulder and/or hand arthritis began during service or is otherwise linked to service, to include the following:
* For both the shoulder and hand disabilities, consider the conditions and physical hardships of his military service, to include his account that he participated in combat operations and carried heavy equipment (See hearing transcript).  See 38 U.S.C.A. § 1154.
* For the hand disabilities, also consider the Veteran's report of jamming his hands on ladders while serving aboard Navy vessels as well as the May 1973 in-service treatment for a fractured left second digit.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


